DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on 15 September 2021 is being considered.
Applicant’s arguments filed on 15 September 2021 with respect to rejections of claims 1 – 20 under Li in view of Wick have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the last action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Li (USPGPUB 2013/0151531), which discloses processing a data set to extract a hierarchy of topics. A portion of the data set is linked to an appropriate topic of the hierarchy of topics. The appropriate topic is provided with subtopics. The topic models for the appropriate topic and the subtopics are trained using the portion of the data set and a probabilistic 
The combination of the above-mentioned prior arts does not explicitly teach performing, by a network system, coarse clustering using DBSCAN to determine a plurality of documents to be analyzed that share common content features; determining, by the network system, whether each of the text fragments or derived hash keys from the text fragments matches an entry in a hash table created by the network system from analysis of previous documents; based on a first fragment not matching any entries in the hash table, creating, by the network system, a new entry in the hash table and including an indication of the document that the new entry is from, the first fragment being used to generate a key for the new entry in the hash table – as disclosed in independent claims 1, 11 and 20. 
Thus, based on the applicant's amendments to the independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 29, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162